 Case 3:19-cv-00178-DJH Document 59 Filed 03/09/20 Page 1 of 1 PageID #: 699




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

 EMW WOMEN’S SURGICAL CENTER,
 P.S.C. and ERNEST MARSHALL, M.D.,                                                    Plaintiffs,

 v.                                                            Civil Action No. 3:19-cv-178-DJH

 SECRETARY OF KENTUCKY’S CABINET
 FOR HEALTH AND FAMILY SERVICES
 et al.,                                                                            Defendants.

                                          * * * * *

                                              ORDER

       On the Court’s own motion, it is hereby

       ORDERED that Plaintiffs’ motion for summary judgment (Docket No. 36) is

ADMINISTRATIVELY REMANDED pending the Sixth Circuit’s resolution of Preterm-

Cleveland v. Himes, No. 18-3329 (6th Cir.).

        March 9, 2020




                                                        David J. Hale, Judge
                                                     United States District Court




                                                 1
